Title: To John Adams from Winthrop Sargent, 8 January 1799
From: Sargent, Winthrop
To: Adams, John



Sir
Mississippi Territory Jany the 8th: 1799

At the special Desire of the Inhabitants of this Territory I have the honour to transmit unto you their enclosed Address.
Though deprecating, with them, in great measure a war for the United States I feel nevertheless all the Impatience of a Soldier at public Wrongs—and so far as I may confide in my Zeal, Attachment and Intentions for the honour and Independence of our Country. I take Leave to pledge myself, to the utmost of my powers, at the head of this people or in any other Station Government may place me, for every possible personal Exertion to their Service in Peace or War.
with every Sentiment / of supreme respect & Consideration / I have the honour to be / Sir / your most obedient / and most devoted Servant
Winthrop Sargent